Filed 5/10/21 P. v. Gonzalez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079827
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. MCR044963A)
                    v.

    DANIEL GONZALEZ,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Madera County. Ernest J.
LiCalsi, Judge.
         Nicholas Seymour, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Christina Hitomi Simpson and
Eric L. Christoffersen, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Hill, P.J., Detjen, J. and Peña, J.
       Appellant Daniel Gonzalez appeals after his petition for resentencing under
Penal Code section 1170.95 was denied.1 Appellant argues the statute is ambiguous and
should be construed to permit his resentencing. Additionally, he raises equal protection
concerns should he not be eligible and argues the statute must be extended to include
lesser included offenses. Appellant also argues the statute is constitutional. For the
reasons set forth below, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       In 2012, appellant was charged with one count of murder, one count of attempted
murder, and one count of assault with a firearm, along with various enhancements,
including a gang enhancement. In 2013, appellant pleaded guilty to voluntary
manslaughter, attempted manslaughter, assault with a firearm, and the gang enhancement.
       In 2019, appellant filed a petition for resentencing pursuant to section 1170.95.
The trial court denied appellant’s petition on multiple grounds, including that the statute
was unconstitutional, that appellant was not convicted of murder, and that appellant could
still have been convicted of murder under the amended statutory scheme. This timely
appeal followed.
                                       DISCUSSION
Standard of Review and Applicable Law

       We review issues of statutory construction de novo. (People v. Gonzales (2018)
6 Cal. 5th 44, 49.) Our goal is to determine the legislative intent of the statute. “Because
the statutory language is generally the most reliable indicator of that intent, we look first
at the words themselves, giving them their usual and ordinary meaning.” (Alford v.
Superior Court (2003) 29 Cal. 4th 1033, 1040.) When the statutory language is
unambiguous, its plain meaning controls. Where the language supports more than one
reasonable construction, we may look to extrinsic aids, including the legislative history

1      All further code references are to the Penal Code.


                                              2.
for additional guidance. (People v. Ruiz (2018) 4 Cal. 5th 1100, 1105–1106.) Finally, in
exceedingly rare situations, the literal meaning of the statutory language may be
disregarded to avoid absurd results. (People v. Bell (2015) 241 Cal. App. 4th 315, 351.)
       Relevant to this case, section 1170.95, subdivision (a) provides:
                “(a) A person convicted of felony murder or murder under a natural
       and probable consequences theory may file a petition with the court that
       sentenced the petitioner to have the petitioner’s murder conviction vacated
       and to be resentenced on any remaining counts when all of the following
       conditions apply:
                “(1) A complaint, information, or indictment was filed against the
       petitioner that allowed the prosecution to proceed under a theory of felony
       murder or murder under the natural and probable consequences doctrine.
                “(2) The petitioner was convicted of first degree or second degree
       murder following a trial or accepted a plea offer in lieu of a trial at which
       the petitioner could be convicted for first degree or second degree murder.
                “(3) The petitioner could not be convicted of first or second degree
       murder because of changes to Section 188 or 189 made effective January 1,
       2019.”
Section 1170.95 Does Not Apply to Manslaughter Convictions
       Appellant raises several arguments for why one who was charged with murder, but
was convicted of manslaughter, should remain eligible for resentencing under
section 1170.95. Principally, appellant claims that the specific language of
section 1170.95, subdivision (a), requiring one be convicted of felony murder or murder
under a natural and probable consequences theory, conflicts with the broader language of
section 1170.95, subdivision (a)(2), which requires one be sentenced for first or second
degree murder or have accepted a plea offer in lieu of a trial at which the defendant could
not be charged with murder under the new law, is ambiguous and results in absurdity if

                                              3.
appellant is not eligible for resentencing. Appellant also contends that he is eligible for
relief because the statute should be construed to include lesser included offenses. And
appellant asserts he is entitled to the benefit of the law under the equal protection clause.
Relying on his position that the statute should be construed to render him eligible for
relief, appellant claims to have made the necessary prima facie case under the statute to
warrant consideration. We do not agree and, finding appellant statutorily ineligible for
relief, do not need to reach appellant’s argument the statute is constitutional.2
       Section 1170.95 has been construed by several courts, including this one. (See
People v. Harris (2021) 60 Cal. App. 5th 557; People v. Flores (2020) 44 Cal. App. 5th 985
(Flores); People v. Turner (2020) 45 Cal. App. 5th 428; People v. Paige (2020)
51 Cal. App. 5th 194; People v. Sanchez (2020) 48 Cal. App. 5th 914 (Sanchez);
People v. Larios (2019) 42 Cal. App. 5th 956 (Larios).) These cases have considered and
rejected arguments identical or substantially similar to those raised by appellant here.
       For example, in Larios, this court considered whether section 1170.95 could apply
to someone convicted of attempted murder. Concluding it could not, the court wrote:
       “We agree with the reasoning of [People v. Lopez (2019) 38 Cal. App. 5th 1087]
and [People v. Munoz (2019) 39 Cal. App. 5th 738] that the relief provided in section
1170.95 is limited to certain murder convictions and excludes all other convictions,
including a conviction for attempted murder. The language and the legislative history of
section 1170.95 support this conclusion. And there is a rational basis for the
Legislature’s decision to grant relief pursuant to section 1170.95 only to murder
convictions and exclude attempted murder convictions based on judicial economy and the
financial costs associated with reopening both final murder and final attempted murder
convictions. In light of this unambiguous language, Larios is categorically excluded from

2      The court previously deferred until consideration of the merits appellant’s request
for judicial notice regarding documents supporting his claim the statute is constitutional.
As we need not reach that issue, we deny appellant’s motion as moot.


                                              4.
seeking relief through the section 1170.95 petitioning procedure for his attempted murder
convictions, which have long been final.” (Larios, supra, 42 Cal.App.5th at p. 970.)
        Similarly, in Flores, the court sought to “determine whether section 1170.95
permits persons who were convicted of voluntary manslaughter to have their convictions
vacated and to be resentenced.” (Flores, supra, 44 Cal.App.5th at p. 992.) There, a
similar argument based on section 1170.95, subdivision (a)(2), was raised and rejected,
with the court explaining the argument “places outsized importance on a single clause to
the exclusion of the provision’s other language,” which expressly limits eligibility to
those convicted of murder. (Flores at pp. 995–996.) We agree with these prior
discussions. In our independent review we have found no case reaching the opposite
conclusion, that one not convicted of murder is eligible for resentencing under the
statutory language.
        We also reject appellant’s claim that the rule of lenity requires we construe the
statute as he requests. The rule of lenity “applies ‘ “only if the court can do no more than
guess what the legislative body intended; there must be an egregious ambiguity and
uncertainty to justify invoking the rule.” ’ [Citation.] In other words, ‘the rule of lenity
is a tie-breaking principle, of relevance when “ ‘two reasonable interpretations of the
same provision stand in relative equipoise.…’ ” ’ ” (People v. Manzo (2012) 53 Cal. 4th
880, 889.) Here, we find no ambiguity, let alone a situation where we can only guess as
to the Legislature’s intent. The rule of lenity thus provides appellant no support in this
case.
        Next, we consider appellant’s claim that cases such as People v. King (1993)
5 Cal. 4th 59 (King), People v. Barrajas (1998) 62 Cal. App. 4th 926 (Barrajas), and
Hooper v. Deukmejian (1981) 122 Cal. App. 3d 987 (Deukmejian), demonstrate that
statutes such as that at issue here should be construed to include lesser included offenses.
We do not agree.



                                              5.
       We note at the outset that the premise of this claim is that a plea to voluntary
manslaughter constitutes acceptance of a lesser included offense of felony murder. But
this is simply not correct; manslaughter is not a lesser included offense of felony murder.
(People v. Price (2017) 8 Cal. App. 5th 409, 429–430 [“Felony murder differs from both
malice murder and voluntary manslaughter in significant ways. It entails commission of
an inherently dangerous felony, requires no proof of intent or conscious disregard of life,
and renders irrelevant defenses that mitigate malice such as provocation or self-defense.
[Citations.] Voluntary manslaughter thus is not a lesser included offense of felony
murder.”].) As such, even if appellant’s position were accepted, there would be no basis
to include within the statute those that pleaded guilty to voluntary manslaughter to avoid
a felony murder conviction.
       Even if there were a way to correlate voluntary manslaughter to the crime of
felony murder, the cases cited by appellant would not require extension of the statute to
include offenses other than murder. In Deukmejian, extension of the statute to unnamed
offenses was appropriate based on the use of broad language, such as “any violation,” and
broad legislative intent that are not present in the current statute. (Deukmejian, supra,
122 Cal.App.3d at pp. 1003–1005.) In King, the Court found “the only rational
interpretation” of the legislative history was that the statute should include lesser
offenses. (King, supra, 5 Cal.4th at p. 69.) Similarly, in Barrajas this court found the
legislative intent behind the statute required a broad construction to avoid absurdity.
(Barrajas, supra, 62 Cal.App.4th at p. 930.) Here, we have determined both that the
plain language excludes extensions of the statutory scheme, that the legislative history
was not seeking a broad statute, but rather a limited reassessment of felony murder
convictions only, and that there is no absurdity arising from this construction. We thus
find the cases cited by appellant distinguishable.
       Finally, in Sanchez, another case involving one convicted of voluntary
manslaughter, the court rejected an equal protection clause argument like that raised here.

                                              6.
(Sanchez, supra, 48 Cal.App.5th at pp. 920–921.) The court found both that those
convicted of manslaughter were not similarly situated to those convicted of murder, but
that even if they were, a rational basis existed for treating the two groups differently for
purposes of resentencing. (Ibid.) We agree with the court’s conclusion that “the
Legislature could have reasonably concluded ‘that the punishment for voluntary
manslaughter was appropriate, but the punishment for murder based on the [natural and
probable consequences theory] could be excessive and reform was needed only there.’ ”
(Id. at p. 921.)
       Upon consideration of the arguments raised and the language of the statute, we see
no reason to depart from our conclusion in Larios that the statutory language limits
eligibility to those convicted of murder. And we see no reason to break from those
courts, like Sanchez, that concluded such line drawing does not violate equal protection
principles. Based on these conclusions, appellant cannot make a prima facie showing of
eligibility, as he is statutorily ineligible for relief. We thus affirm the trial court’s order
denying appellant’s petition.
                                        DISPOSITION
       The order is affirmed. Appellant’s request for judicial notice is denied as moot.




                                               7.